PAPADAKOS, Justice,
dissenting.
I dissent. I am in agreement that the directive of this Court forbidding partisan political activity on the part of any court employee is constitutionally permissible, and that relinquishment of Appellant’s right to run for partisan political office constitutionally could be made a condition of public employment. That determination, however, is not dispositive of the constitutional issue in this case. The Court has not answered nor even addressed the question of what compelling governmental interest is served by further burdening Appellant’s fundamental right of political expression by denying Appellant unemployment compensation benefits. Appellant has established good cause for her “voluntary” termination of this particular position. Appellant did not voluntarily leave employment, she merely left this particular position as she was required to do in order to run for political office. However, she at all times remained in the labor market and available for suitable full-time work. Denying unemployment benefits to Appellant because she was compelled to leave this specific employment in order to exercise her First Amendment Right of political expression clearly constitutes an impermissible restraint. Appellant was required to choose between this job and candidacy. Such compulsion was properly justified on the basis of a compelling governmental interest. However, to deny her unemployment benefits unduly burdens Appellant in the exercise of First Amendment Rights.
In Commonwealth ex rel. Specter v. Moak, 452 Pa. 482, 307 A.2d 884 (1973), this Court stated:
... the governmental unit has the burden of showing that the restriction on the First Amendment activity is the least drastic means for achieving the governmental purpose. ‘In a series of decisions this Court has held that *448even though the governmental purpose may be legitimate and substantial, that purpose cannot be pursued by means that broadly stifle fundamental personal liberties when the end can be more narrowly achieved. The breadth of legislative abridgment must be viewed in the light of less drastic means for achieving the same basic purpose.’ Shelton v. Tucker, supra, 364 U.S. [479] at 488, 81 S.Ct. at [247] 252 [5 L.Ed.2d 231] ...
Id., 452 Pa. at 490, 307 A.2d at 889.
As noted by Judge Robert W. Williams, Jr., in his dissent in County of Fayette and Joan L. Snyder v. Commonwealth of Pennsylvania Unemployment Compensation Board of Review, 84 Pa. Commonwealth Ct. 260, 479 A.2d 1153 (1984) “... the issue is ... not whether the ‘no politics’ rule is unconstitutional, but whether the denial of unemployment benefits to claimants who, when compelled to choose between employment and candidacy pursued elective office, impermissibly restrained their exercise of First Amendment rights of political expression and association.” The majority in framing the question as “whether a court employee who resigns her position in order to run for public office may be said to have left her employment because of a ‘necessitous and compelling’ reason which makes her eligible for unemployment compensation,” distorts the real issue. The Court fails to address the question of whether the denial of unemployment benefits to judicial employees pursuing elective office impermissibly burdens their fundamental rights of political expression and association. I believe that it does. If court employees are to be afforded the constitutional protection to which they are entitled, an analysis must be made as to the chilling effect that denial of benefits would have on claimant’s First Amendment rights.
Setting aside the constitutional issue, the majority asserts that Appellant’s termination of her employment was entirely voluntary and that nothing in the court’s directive produced pressure for Appellant to terminate her employment. Therefore, the majority concludes that the requirement of *449cause of a necessitous and compelling nature of 43 P.S. § 802(b)(1)1 is not met. I firmly disagree.
Appellant, in the exercise of her fundamental right of political expression and association, decided to run for political office. As a result of her pursuit of this fundamental right, she was forced into a dilemma of either withdrawing her candidacy for district magistrate or resigning or being fired. A resignation under these circumstances cannot be considered to be voluntary within the purview of 43 P.S. § 802(b)(1). Especially where she remains able and available for any other suitable work. This Court discussed at length the statutory meaning of “voluntarily” in Taylor v. Unemployment Compensation Board of Review, 474 Pa. 351, 378 A.2d 829 (1977):
‘Voluntarily’ and ‘involuntarily’ are anonymous and therefore irreconcilable words, but the words are merely symbols of ideas, and the ideas can be readily reconciled. Willingness, wilfulness, volition, intention reside in ‘voluntarily,’ but the mere fact that a worker wills and intends to leave a job does not necessarily and always mean that the leaving is voluntary. Extraneous factors, the surrounding circumstances, must be taken into the account, and when they are examined it may be found that the seemingly voluntary, the apparently intentional, act was in fact involuntary. A worker’s physical and mental condition, his personal and family problems, the authoritative demand of legal duties — these are circumstances that exert pressure upon him and imperiously call for decision and action.
When therefore the pressure of real not imaginary, substantial not trifling, reasonable not whimsical, circumstances compel the decision to leave employment, the decision is voluntary in the sense that the worker has willed it, but involuntary because outward pressures have *450compelled it. Or to state it differently, if a worker leaves his employment when he is compelled to do so by necessitous circumstances or because of legal or family obligations, his leaving is voluntary with good cause, and under the act he is entitled to benefits. The pressure of necessity, of legal duty, or family obligations, or other overpowering circumstances and his capitulation to them transform what is ostensibly voluntary unemployment into involuntary unemployment. (Emphasis in original, Footnote omitted.)
Id., 474 Pa. at 359-60, 378 A.2d at 833-34.
In the instant case, Appellant’s decision to terminate her employment is voluntary in the sense that she willed it, but involuntary because outward pressures have compelled it.
The majority concludes that the “necessitous and compelling” cause requirement of 43 P.S. § 802(b)(1), as developed by case law over the years and which is defined as “circumstances which produce pressure to terminate employment that is both real and substantial,” does not include the circumstnaces of the employee’s personal goals, aspirations, or ambitions which conflict with some reasonable policy or requirement of the employer. When a person voluntarily terminates employment to accept a better position, that person has resigned from employment to pursue personal goals, aspirations, or ambitions which may conflict with the employer’s reasonable policies and regulations. However, Unemployment Compensation Law has always found this voluntary resignation to be for a compelling and necessitous reason and has allowed compensation when the person has been laid off (i.e. for lack of work) from the new position even one week after starting the new position, or when there is a delay in beginning employment at the new position, Township of North Huntingdon v. Commonwealth of Pennsylvania, Unemployment Compensation Board of Review, 69 Pa. Commonwealth Ct. 187, 450 A.2d 768 (1982); Steinberg v. Unemployment Compensation Board of Review, 34 Pa.Commonwealth Ct. 294, 383 A.2d 1284 (1978); Unemployment Compensation Board of Review v. Pennsylvania Power & Light Company, 23 Pa.Commonwealth *451Ct. 220, 351 A.2d 698 (1976); Eckenrod v. Unemployment Compensation Board of Review, 15 Pa.Commonwealth Ct. 166, 325 A.2d 320 (1974).
The present situation is analogous to the above described voluntary resignation and meets the “necessitous and compelling” cause requirement of 43 P.S. 802(b)(1). Accordingly, Appellant should therefore be entitled to Unemployment Compensation benefits.

. 43 P.S. § 802 provides in pertinent part:
An employee shall be ineligible for compensation for any week
(b) 1) In which his unemployment is due to voluntarily leaving work without cause of a necessitous and compelling nature...